960 F.2d 152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cleveland SCOTT, Plaintiff-Appellant,v.Leonard CARDOZA, et al., Defendants-Appellees.
No. 91-15039.
United States Court of Appeals, Ninth Circuit.
Submitted March 10, 1992.*Decided April 17, 1992.

Before WISDOM,** BEEZER and TROTT, Circuit Judges.


1
MEMORANDUM***


2
Although  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988) states that "[d]istrict courts are obligated to advise prisoner pro per litigants of Rule 56 requirements", in this case (where the pro per litigant filed his own, procedurally adequate motion for summary judgment;  opposed the defendants' motion for summary judgment with extensive evidence;  had the benefit of their pleadings in support of their motion for summary judgment, which referred to his burden in opposition;  and made no objection to the inadequacy of discovery, which had closed long before either party filed a motion for summary judgment) the district court's failure to meet that obligation was harmless error.1


3
As to Scott's arguments that prison officials denied him a confidential space in which to meet his attorney and that they opened mail from his attorney outside his presence, the district court correctly concluded that Scott had failed, as he is required, to allege or show an actual injury to his right of access to the courts.2  As to his argument that prison officials denied him an adequate law library, when a prisoner is represented--as Scott has been at every stage of his related trials--by appointed counsel, the defendants have satisfied their constitutional duty of providing him full access to the courts.3  Finally, Scott's amalgam of vague complaints under the Eighth Amendment are entirely unsupported by evidence and cannot be considered on appeal because he did not raise them below.4


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 The Honorable John Minor Wisdom, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3


1
 See Fed.R.Civ.P. 61


2
 See Sands v. Lewis, 886 F.2d 1166, 1171 (9th Cir.1989)


3
 See Bounds v. Smith, 430 U.S. 817, 830-31 (1977);   United States v. Wilson, 690 F.2d 1267, 1272 (9th Cir.1982), cert. denied 464 U.S. 867 (1983)


4
 See United States v. Munoz, 746 F.2d 1389, 1390 (9th Cir.1984)